GOURLEY, Chief Judge.
This matter comes before the court on a petition loosely drawn, and apparently without the aid of counsel, seeking reconsideration for the issuance of a writ of *682mandamus and/or petition for writ of habeas corpus. On April 11, 1957, the ■Clerk of Courts advised petitioner in writing that the original petition as presented did not comply with the rules of this court and that state remedies had not been exhausted.
Petitioner, who contends he has been denied his rights under the Constitution of the United States, requests that a writ of mandamus issue against the Potter County Court, and the Supreme Court of Pennsylvania. The law is well settled that a judge of the United States District Court is without author-, ity to issue a writ of mandamus against state officers in the exercise of their discretionary duties.
It is my judgment, therefore, that petitioner must proceed by way of petition for habeas corpus and the respondent must be the head of the penal institution where petitioner is incarcerated.
The formal requirements, in a petition for writ of habeas corpus are as follows:
1. The petition be in writing addressed to the court authorized to issue the writ.
2. It should set forth the place of petitioner’s confinement, and the name and address of the person in whose custody the prisoner is restrained.
3. It must allege that the petitioner is unlawfully restrained of his liberty and show precisely the alleged illegality of restraint, by stating the pertinent facts in such a manner as' to make possible an intelligent judgment upon the question.
4. It should state by what authority the respondent purports to detain the petitioner.
5. If the petitioner does not know by what authority he is being detained, he should so state.
6. It must be set forth whether' sentence was imposed on judgment of conviction after trial by jury, or if sentence .was imposed after the entry of a plea of guilty, or plea of nolo contendere.
7.. If, petitioner is in custody pursuant to a judgment of a State court, it must be set forth what procedure was followed, if. any, to have the judgment of conviction or plea of guilty reviewed by the appellate courts in the Commonwealth of Pennsylvania and the Supreme Court of the United States, and the disposition of said appeals or writ of certiorari must be given.
8. If the petitioner is confined by virtue of ,a judgment of a State court, it is necessary to set forth copies of any petitions for writ of habeas corpus which have been previously filed in the State courts or Federal courts, the determination made by the court, and whether or not a denial was made of said petition or petitions previously filed or appealed to the higher tribunals in the state, and if application had been made to the Supreme Court of the United States by •appeal or writ of certiorari from said refusal.
9. If the petitioner has not exhausted all remedies available in the appellate courts in the Commonwealth of Pennsylvania, the reasons therefor must be set forth in detail and an allegation that the trial court and the appellate courts in the Commonwealth of Pennsylvania so departed from rights given under the Constitution of the United States, which would justify a federal court’s intervention to protect the constitutional rights of the petitioner.
10. All petitions for writ of habeas corpus must be executed and verified by 'the petitioner. If for any reason the petitioner is unable to execute and verify the petition, the reason thereof shall be set forth.
It is further provided by the United States Judicial Code (Section 2254 of Title 28):
“An application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a State court shall not be granted unless it appears that the applicant has exhausted the remedies available in the courts of the state * * *.”
*683A conviction after public trial in a State court by verdict or plea of guilty places the burden on the accused to allege and prove primary facts, not inferences, that show, notwithstanding the strong presumption of constitutional regularity in state judicial proceedings, that in his prosecution the state so departed from constitutional requirements as to justify a Federal court’s intervention to protect the rights of the accused. The petitioner has the burden also of showing that other available remedies have been exhausted or that circumstances of peculiar urgency exist. Darr v. Burford, 339 U.S. 200, 218, 219, 70 S.Ct. 587, 94 L.Ed. 761.
Since it appears from the allegations in the application that the petitioner has not made application for writ of certiorari to the Supreme Court of the' United States, at first impression it would appear that jurisdiction presently does not exist in this court to consider the petition. Darr v. Burford, supra.
Nevertheless, I am cognizant that in the event' of exceptional circumstances, exhausting the remedy of certiorari to the United States Supreme Court might be waived, but the burden must be placed upon petitioner to, give sufficient explanation to justify the conclusion that exceptional circumstances do exist.
It is the desire of this court to extend every possible assistance to an indigent applicant. Financial circumstances should never be an obstacle to defeat the ends of justice.
In all habeas corpus proceedings in this court which arise under State jurisdiction, copies of the original petition shall be filed with the original petition for the following persons:
1. Head of the penal institution where the prisoner is confined.
2. District Attorney of the County of Pennsylvania in which sentence was imposed.
3. Attorney General of the Commonwealth of Pennsylvania.
4. Any other person named or referred to as a party in said proceeding, (Since in the petition in this case reference is made to the Board of Pardons, Commonwealth of Pennsylvania, copy should be filed for said State Agency.)
5. Since request is being made for legal counsel, two copies should be made for the attorney if appointed by the court.
If petitioner should be unable to secure the records and transcripts required by the Rules of this Court in the formulation of a petition for a writ of habeas corpus, it is suggested that the petitioner submit a detailed explanation in order that the court might determine whether just cause exists to waive said requirement.
It will, therefore, be ordered that the United States Clerk of Courts file said petitions, which, however, for the reasons heretofore indicated will be ret fused in each instance, without prejudice to petitioner to file petition for writ of habeas corpus in accordance with the conditions set forth herein.
An appropriate order is entered.